DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 10/14/2020.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10846742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of U.S. Patent No. 10846742.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the mental processes and certain methods of organizing human activity groupings of abstract ideas, including:
A method of an e-commerce system, the method comprising:
receiving a request from a customer via a computing device, wherein the request identifies a requested product from a product database;
identifying relationships between the customer and other customers of the e-commerce system based on social networking data obtained for the customer;
weighting purchase histories for the other customers of the e-commerce system based on the identified relationships;
identifying purchase-driving attributes of the requested product, based on a purchase history for the customer and the weighted purchase histories for the other customers;
ranking products of the product database, based at least upon matching attributes of each product to corresponding attributes of the purchase-driving attributes for the requested product;
selecting, based on its ranking, an alternative product that has a marketing message that provides a justification of a price difference between a selling price of the requested product and a selling price of the alternative product, wherein the justification is based on at least one attribute of the alternative product that is different than a corresponding purchase-driving attribute of the requested product;
generating a comparison of the requested product and the alternative product, wherein the comparison includes one or more of the purchase-driving attributes for the requested product and corresponding attributes of the alternative product, and wherein the one or more of the purchase-driving attributes in the comparison includes the at least one attribute of the alternative product that is different than the corresponding purchase-driving attribute of the requested product; and
sending the comparison and the marketing message that attempts to justify the price difference to the computing device for presentation to the customer.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the system is an e-commerce system, requests are made via a computing device, and relationships are based on social networking data, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “generating a user interface from the second list” and “on the user interface” language, “receiving” and “show” in the context of this claim encompasses advertising, and marketing or sales activities.

If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method of an e-commerce system, the method comprising:
receiving a request from a customer via a computing device, wherein the request identifies a requested product from a product database;
identifying relationships between the customer and other customers of the e-commerce system based on social networking data obtained for the customer;
weighting purchase histories for the other customers of the e-commerce system based on the identified relationships;
identifying purchase-driving attributes of the requested product, based on a purchase history for the customer and the weighted purchase histories for the other customers;
ranking products of the product database, based at least upon matching attributes of each product to corresponding attributes of the purchase-driving attributes for the requested product;
selecting, based on its ranking, an alternative product that has a marketing message that provides a justification of a price difference between a selling price of the requested product and a selling price of the alternative product, wherein the justification is based on at least one attribute of the alternative product that is different than a corresponding purchase-driving attribute of the requested product;
generating a comparison of the requested product and the alternative product, wherein the comparison includes one or more of the purchase-driving attributes for the requested product and corresponding attributes of the alternative product, and wherein the one or more of the purchase-driving attributes in the comparison includes the at least one attribute of the alternative product that is different than the corresponding purchase-driving attribute of the requested product; and
sending the comparison and the marketing message that attempts to justify the price difference to the computing device for presentation to the customer. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  a computing device, social networking data and an e-commerce system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving a request, generating a comparison, sending the comparison and the marketing message) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 9 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  Examiner notes that Claim 9 additionally recites a network interface, and a processor.  These are recited at a high level of generality, and only generally link the abstract idea to a technological environment (computer networks).
Claim 17 is a computer readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-8, 10-22 and 24 are dependencies of claims 1, 9 and 23. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
accessing the social networking data for the customer from a customer profile for the customer. (only generally links the abstract idea to a technological environment (social networks))

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

	

Allowable Subject Matter
Claims 1-20 are allowable over the prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above.  The combination of elements and the claim as a whole are not found in the prior art. 

With respect to independent claim 1, the prior art available does not teach A method of an e-commerce system, the method comprising:
receiving a request from a customer via a computing device, wherein the request identifies a requested product from a product database;
identifying relationships between the customer and other customers of the e-commerce system based on social networking data obtained for the customer;
weighting purchase histories for the other customers of the e-commerce system based on the identified relationships;
identifying purchase-driving attributes of the requested product, based on a purchase history for the customer and the weighted purchase histories for the other customers;
ranking products of the product database, based at least upon matching attributes of each product to corresponding attributes of the purchase-driving attributes for the requested product;
selecting, based on its ranking, an alternative product that has a marketing message that provides a justification of a price difference between a selling price of the requested product and a selling price of the alternative product, wherein the justification is based on at least one attribute of the alternative product that is different than a corresponding purchase-driving attribute of the requested product;
generating a comparison of the requested product and the alternative product, wherein the comparison includes one or more of the purchase-driving attributes for the requested product and corresponding attributes of the alternative product, and wherein the one or more of the purchase-driving attributes in the comparison includes the at least one attribute of the alternative product that is different than the corresponding purchase-driving attribute of the requested product; and
sending the comparison and the marketing message that attempts to justify the price difference to the computing device for presentation to the customer.

	The most analogous prior art includes Baker (US 2012/0005045 A1), Musgrove (US 2005/0004880 A1), and Ofer (US 2010/0030619 A1).
	Baker discloses receiving search criteria, providing results in the form of tabular data on a comparison display [0165], displaying item attributes including a statistical value and price [0007] color, model year and distance (first plurality of attributes) (Fig. 3), measuring the purchase habits of application users [0156], using price and mileage, and optionally a third variable (a second plurality of attributes of the first plurality of attributes) as key determinants in users’ vehicle-purchasing process and uses these as default variables for users that subsequently make a purchase [0049-0050], displaying item alternatives within price or mileage ranges for comparison, each item having different attributes, such as age of the vehicle [0052], [0019], and displaying the percentage of match as a variable on the graphical display, where items are ranked visually with higher degrees of match appearing in the upper left-hand side of the graph, for example [0114], [0105].
	Baker is deficient in a number of ways.  As written, the claims require specifically selecting a first product, identifying an alternative product based on the first specifically selected product, storing predetermined match product alternatives in a database, selecting from top ranked alternatives a second product as the alternative product, tying a marketing message to the attribute of the second product that’s different from the first product, and in response to receiving the request specifically identifying the first product, displaying a presentation of a product listing for the first product that includes an image of the first product, a description of the first product and a comparison of the first and the second product including the second plurality of attributes for the first product, corresponding attributes of the second product for each of the second plurality of attributes, and the marketing message that attempts to justify a price difference between the selling price of the first product and the selling price of the second product based on the at least one attribute of the second product that is different than the corresponding attribute of the second plurality of attributes for the first product.  Baker displaying a comparison graph using variables that affect purchasing as the axes of the comparison graph.  However, the concept of presenting a listing for the first product displaying an image and description, as well as a marketing message justifying a price difference based on an attribute that is different between the first and second products is not explicitly described.  No first product is specifically selected, and no alternative product is chosen based on the first selected product, only a display of all products that fall within certain ranges of selectable variables. 
In view of the above, Baker fails to disclose or render obvious the combination of features as emphasized above.
Regarding Musgrove, Musgrove teaches a consumer selected product, selection of an alternative product to be recommended [0228] the alternative product having similar features but a different price, for example when a Canon camera is selected, an alternative product recommendation might include the Sony Cybershot, which provides a higher resolution [0230, Fig. 2B.  Other messages include “a substantial part of the price you are paying accounts for the Bluetooth ability.” [0198] Musgrove further teaches displaying a product summary including a description of the first product, as shown in Fig 2B [0084-0085].  However Musgrove does not display an image of the product within in a product listing for the first product.
Though disclosing these features, Musgrove does not disclose or render obvious the features emphasized above.
Regarding Ofer, Ofer teaches storing associated products (predetermined matches) in a products database [0046-0050], where associated products meet a threshold for association criterion or a matching threshold.
Though disclosing these features, Ofer does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Baker, Musgrove, Ofer, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 9 is a system reciting similar functions as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1. 
Claim 17 is a computer readable medium reciting similar functions as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1. 
Claims 2-8, 10-16 and 18-20 are dependencies of independent claims 1, 9 and 17 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Notably, these claims are rejected on other grounds (e.g., 35 USC 101,  double patenting).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0296974 A1 to Tabe, discussing storing the preferences of multiple users in a user database and using the stored preferences to develop trend information relating to the interests of users and product purchases and preferences, which may be obtained from other sources [0227].  These sources may include social media environments [0135]. Tabe does not disclose presenting a product listing comprising an image and description of the product and a marketing message justifying a price difference between products based on corresponding attributes that are different.
US 2002/0065721 A1 to Lema, discussing presenting product alternatives to a user in a tabular format, each product having a product image and various attributes whose values are not equal (distinguishing attributes) which are highlighted to draw the user’s attention to them [0197], Fig. 7. An explanation engine uses value-attribute pairs to justify product recommendations by generating an explanatory paragraph and displaying the recommendation and the justification to the user [0205]  Lema does not disclose that a first product is selected, rather the user provides objectives for any wireless product.  Additionally, the reference does not present a listing of the first product including a description of the first product and the marketing message, only a comparison of a number of products that may meet the user’s objectives.
US 6,397,212 B1 to Biffar, discussing a presentation module for an automobile search comprising a description of a result, a picture of a Mercedes ML 320, a number of characteristics of the vehicle, and a note informing the user of selected constraints that are violated by the item.  (Fig. 7H) Biffar further claims displaying several search results in a tabular form, but does not go into detail. (Claim 32). Biffar does not disclose that a first product is selected by the user, rather the search engine picks one result as a starting point (Col 8, Ln 11).  Additionally, the reference does not present a listing of the first product including the marketing message, only that a user may display results in a comparison table 4470 which allows the user to display side by side saved results (Col 7 Ln 31-35).
US 2013/0311335 A1 to Howard, discussing a user interface showing a product comparison page including a “what’s different” button 2800 which causes the attributes on the page that are different across the pinned product comparison pages to be highlighted.  In the example Fig. 28, the price is highlighted.  Fig. 28 further displays an image and description of the first selected product.  Fig. 22 shows the customer flipping between two compared products, the products presented in tabular form with the option to highlight “what’s different.”  Fig. 8 displays a comparison window presented in tabular form including various attributes of alternative products being compared.  Howard does not disclose ranking a plurality of alternative products based on an overall percentage match of attributes, or select a second product as the alternative.
US 2012/0330778 A1 to Eastham, discussing presenting recommendations or comparison of products.  Fig. 2 is a comparison interface used to access a recommendation system, which includes a product-by feature comparison matrix [0059].  The interface includes images of the products and each products multiple features so that they may be compared side by side.  Products are ranked left to right [0060].  Eastham further discloses a comparison landing page including a product listing (Fig. 9, [0101]).  Eastham does not disclose a marketing message that justifies a price difference based on product attributes.
Q. Feng, K. Hwang and Y. Dai, "Rainbow Product Ranking for Upgrading E-Commerce," in IEEE Internet Computing, vol. 13, no. 5, pp. 72-80, Sept.-Oct. 2009, doi: 10.1109/MIC.2009.113., describing product ranking using product attributes and purchase histories. Feng does not teach the limitations as emphasized above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625